Chatman, C. J.
Depositions may be taken at any time after a cause is commenced by the service of process. Gen. Sts. c. 131, § 19. Interrogatories to the party may be filed at any time after entry of the action. Gen. Sts. e. 129, § 46 seq. There is no provision that an amendment of the declaration shall operate to exclude the use of depositions or answers to interrogatories taken before the amendment. The action still proceeds for the same cause, for although the power to allow amendments is extensive, still they cannot be allowed for a new cause of action. Gen. Sts. c. 129, § 41. We see no just ground of objection to the admission of the deposition or answers to interrogatories after the amendment, nor any reasons why the rule should be changed.

Exceptions overruled.